Citation Nr: 0503809	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  02-06 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than December 5, 
1996, for service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date earlier than February 
26, 1998, for a 70 percent schedular disability rating for 
PTSD.

3.  Entitlement to an effective date earlier than February 
26, 1998, for a total disability rating due to individual 
unemployability (TDIU).

4.  Entitlement to an effective date earlier than February 
26, 1998, for dependents educational assistance benefits 
under 38 U.S.C. Chapter 35 (Chapter 35 benefits).

5.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in New 
Orleans, Louisiana.  The veteran appealed, and in November 
2003, the Board remanded the claim for additional 
development.  

The issue of entitlement to an increased rating for 
lumbosacral strain and degenerative joint disease of the 
lumbar spine with radiculopathy is the subject of a separate 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board initially notes that these claims have a complex 
history, which will be briefly outlined as follows:  In 
September 1999, the RO granted service connection for PTSD, 
evaluated 30 percent disabling, with an effective date of 
July 14, 1999 for service connection (and the 30 percent 
rating).  In January 2000 the RO increased the veteran's 
rating to 70 percent, and assigned an effective date of July 
14, 1999 for the 70 percent rating.  The RO also granted TDIU 
and Chapter 35 benefits, both with effective dates of July 
14, 1999.  

In March 2000, the veteran filed a claim for an earlier 
effective date for service connection for PTSD.  In April 
2000, the RO denied the claim, and the veteran has appealed.  

In October 2000, the RO granted the veteran's claim for an 
earlier effective date for service connection for PTSD to the 
extent that it assigned an effective date of December 5, 
1996.  The RO's decision indicated that the veteran's PTSD 
was assigned a 30 percent rating with an effective date of 
December 5, 1996, and a 70 percent rating with an effective 
date of February 26, 1998.  The RO also assigned earlier 
effective dates for TDIU, and Chapter 35 benefits, to the 
extent that it assigned effective dates of February 26, 1998.  

The veteran disagreed with the effective date of the 70 
percent PTSD rating.  It also appears that the RO 
subsequently determined that the veteran had also disagreed 
with the assignment of February 26, 1998 as the effective 
dates for TDIU, and Chapter 35 benefits.  See December 2002 
Supplemental Statement of the Case.  

With regard to the issue of entitlement to a higher initial 
evaluation for PTSD, in September 1999, the RO granted 
service connection for PTSD, evaluated 30 percent disabling, 
with an effective date of July 14, 1999 for service 
connection (and the 30 percent rating).  In a letter, 
received in December 1999, the veteran expressed disagreement 
with his 30 percent evaluation, and requested a 100 percent 
evaluation.  This letter is a timely notice of disagreement 
on the issue of entitlement to a higher initial evaluation 
for PTSD.  See 38 C.F.R. § 20.201 (2004); see generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, the RO 
has not issued a statement of the case on the issue of 
entitlement to a higher initial evaluation for PTSD, and no 
appeal has been perfected.  The Court has held that where a 
notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

On two different occasions in 2004, additional evidence was 
received in the form of VA medical reports covering treatment 
provided during 2004.  A waiver of RO review has not been 
received in conjunction with this evidence, nor has this 
evidence been reviewed by the RO in full.  Accordingly, the 
claims must be remanded to the RO so that the RO may consider 
the claims in light of the evidence received subsequent to 
its last Supplemental Statement of the Case.  See Disabled 
American Veterans et. al. v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339 (Fed. Cir. 2003) (the Board may not 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver).  

In November 2003, the Board remanded the claims.  In its 
remand, the Board requested that the RO provide the veteran 
with notice of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  It 
appears that this was done in a letter sent to the veteran, 
dated in July 2004.  However, the Board stated:

Preliminary review of the file has failed 
to reveal notice to the veteran of the 
August 1989 rating decision that first 
denied service connection to PTSD.  This 
imposes on this claim the questions 
whether the veteran had notice of the 
1989 decision and whether that decision 
can be deemed final for effective date 
purposes.  The time to file an NOD does 
not begin until VA sends notice of a 
decision, see Hauck v. Brown, 6 Vet. App. 
518, 519 (1994), consequently a decision 
cannot be final if there was no notice, 
because the time to disagree cannot have 
expired.  

The Board requested that the RO:

Readjudicate the claims at issue, 
including the matter of finality of the 
August 1989 denial of service connection 
for PTSD and all matters associated with 
application of 38 C.F.R. § 3.400 in this 
case. If any element of the claims at 
issue remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

(emphasis added).  

However, as noted in the veteran's representative's Informal 
Hearing Presentation, dated in December 2004, a remand is 
required as it does not appear that the RO has readjudicated 
the claims at issue.  The U.S. Court of Appeals for Veterans 
Claims (Court) has indicated that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  The Court further 
indicated that it constitutes error on the part of the Board 
to fail to insure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

While the Board recognizes that another remand will further 
delay resolution of the veteran's appeal, in view of the 
holding of the Court in Stegall, the Board is of the opinion 
that it may not proceed with appellate review at this time.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following action:

1.  The RO should review all the medical 
evidence that was associated with the 
claims folder after the issuance of the 
last supplemental statement of the case, 
for which no waiver of regional office 
consideration was submitted, and render a 
proper decision on the issues pending on 
appeal. 

2.  The RO should issue the veteran and 
his representative a statement of the 
case specifically with 
regard to the issue of entitlement to a 
higher initial evaluation for service-
connected post-traumatic stress disorder.  
The veteran should be informed of his 
appeal rights and of the actions 
necessary to perfect an appeal on this 
issue.

3.  The RO must readjudicate the claims 
at issue, including the matter of 
finality of the August 1989 denial of 
service connection for PTSD and all 
matters associated with application of 38 
C.F.R. § 3.400 in this case.  If any 
element of the claims at issue remains 
denied, provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

4.  The RO must ensure that all 
notification requirements provided under 
VCAA are fulfilled before the case is 
returned to the Board for appellate 
disposition. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




